Tilghman C. J.
delivered the judgment of the court.
This is a motion on the part of the defendant to have an exoneretur entered on the bail-piece; the bail not joining in the motion, but opposing it.
The court have no doubt of their authority to enter an ex-onere.tur, if a clear case was made out But the counsel of the defendant have shewn no precedent going the length they ask.
Without entering into a detail of the facts, this case presents two striking features: one that the bail has paid a large sum on account of the defendant; the other that the defendant has not paid one farthing. Nor has he yet been taken by the bail. In this situation the court think it would be wrong to interfere in this summary manner. If hereafter the defendant should be taken by the bail, and it shall be made to appear that the bail-piece is used for oppressive and unjust purposes, it will be in the power of the court to grant relief.
The court are of opinion that the motion be rejected.
Motion denied.